Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Kent A. Lembke (Reg. No. 44,866) on March 7, 2022.
3.	The application has been amended as follows:	
	Cancel claim 11.

Allowable Subject Matter
4.	Claims 1-10, 12, 13 and 15-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 	
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2005/0153573.  The improvement comprises: forming a second electrode overlying the dielectric structure at a substrate temperature of less than 300 °C, wherein the forming of the second electrode comprises performing the contacting steps and the depositing step to form a second titanium nitride layer, wherein the contacting step requires TiI4 contacting the substrate.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
7.	Applicant’s arguments and amendments, submitted on 3/3/22, have been fully considered and are persuasive.  The rejections, as set forth in the final office action, has been withdrawn. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 7, 2022



/HSIEN MING LEE/